FILED
                            NOT FOR PUBLICATION                             FEB 19 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



In re DANIEL DAVID DYDZAK,                       No. 11-56028

                                                 D.C. No. 2:10-mc-00270-GHK
DANIEL DAVID DYDZAK,

               Appellant.                        MEMORANDUM *



                    Appeal from the United States District Court
                       for the Central District of California
                     George H. King, Chief Judge, Presiding

                            Submitted February 11, 2013 **

Before:        FERNANDEZ, TASHIMA, and WARDLAW, Circuit Judges.

      Daniel David Dydzak appeals pro se from the district court’s order imposing

reciprocal discipline on him based on his disbarment from the California State Bar,

affirmed by the California Supreme Court. We have jurisdiction under 28 U.S.C.

§ 1291. We review for an abuse of discretion, In re Corrinet, 645 F.3d 1141, 1145

(9th Cir. 2011), and we affirm.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court did not abuse its discretion in imposing reciprocal

discipline against Dydzak because he failed to establish by clear and convincing

evidence that he was deprived of due process; that there was insufficient proof of

the misconduct that led to his stipulated suspension from the bar; or that grave

injustice would result from the imposition of reciprocal discipline. See In re

Kramer, 282 F.3d 721, 724-25 (9th Cir. 2002) (listing limited grounds for an

attorney subject to discipline by another court to avoid a federal court’s imposition

of reciprocal discipline, and setting forth attorney’s burden); see also In re

Rosenthal, 854 F.2d 1187, 1188 (9th Cir. 1988) (per curiam) (state court factual

findings are entitled to a presumption of correctness absent a showing of error).

      We do not address the denial of Dydzak’s motion for disqualification of

Judge King because Dydzak merely raised the issue in his brief without supporting

it with any argument. See Am. Int’l Enters., Inc. v. FDIC, 3 F.3d 1263, 1266 n.5

(9th Cir. 1993).

      Dydzak’s contentions regarding the district court’s docket are unpersuasive.

      Dydzak’s requests for judicial notice and a stay of appellate proceedings, set

forth in his opening brief, are denied.

      AFFIRMED.




                                           2                                     11-56028